EXHIBIT 10.8 THEREPUBLIC OF THE GAMBIA PETROLEUM (EXPLORATION, DEVELOPMENT & PRODUCTION) LICENCE BLOCK A2 CAMAC Energy A2 (Gambia) Ltd. TABLE OF CONTENTS ARTICLE 1 DEFINITIONS AND INTERPRETATION 2 1.1Defined Terms 2 1.2Interpretation 11 1.3Annexes 13 ARTICLE 2 EXCLUSIVITY, TERM, EXPLORATION PERIOD AND DEVELOPMENT AND PRODUCTION PERIOD 13 2.1Exclusivity 13 2.2Term 13 2.3Exploration Period 14 2.4Exploration Period Special Extensions 15 2.5Development and Production Period 15 ARTICLE 3 WORK OBLIGATIONS 16 3.1Work Obligations 16 3.2Exploration Well Requirements 17 ARTICLE 4 WORK PROGRAMMES AND BUDGETS 18 4.1Submission of Work Programme and Budget 18 4.2Work Programme and Budget Content 18 4.3Work Programme and Budget Amendments 19 4.4Approval of Work Programme and Budget 19 ARTICLE 5 RELINQUISHMENT OF AREAS 5.1Mandatory Periodic Relinquishment 21 5.2Relinquishment of Non-Commercial Discoveries, Potentially Commercial Discoveries and Areas Surrounding Dry Wells 21 5.3Retention of Potentially Commercial Discoveries 21 5.4Conditions of Relinquishment 23 23 ARTICLE 6 DISCOVERY, APPRAISAL AND DEVELOPMENT 6.1Initial Notice of Discovery 24 6.2Discovery Merits Appraisal 26 6.3Appraisal Programme Report 27 6.4Scope of Discovery Areas 28 6.5Proposed Development and Production Plan Requirement and Content 29 6.6Approval of Proposed Development and Production Plan 31 6.7Amendments to Proposed Development and Production Plan 32 i ARTICLE 7 ROYALTIES, BONUSES, RENTALS, PAYROLL TAX AND DEVELOPMENT LEVY 33 7.1Royalties, Rentals, Payroll Tax and Development Levy 33 7.2Royalty Payment Generally 34 7.3Royalty Amount 34 7.4Royalty Taken in Kind and Quantities Produced in Testing 35 7.5Royalty Partly Taken in Kind 36 7.6Defined Terms Relating to Royalties 36 7.7Royalty Statements 36 7.8Royalty Payment Timing 37 7.9Rental Payments 37 7.10Signature Bonus 38 7.11Development and Production Plan Bonuses 39 7.12Production Bonuses 39 7.13Additional Profits Tax 40 7.14Payroll Tax and National Development Levy 40 7.15Income Tax Clarifications 40 ARTICLE 8 CONDUCT OF PETROLEUM OPERATIONS 41 8.1Standard of Petroleum Operations 41 8.2Content of Petroleum Operations 41 8.3Natural Gas Flaring 42 8.4No Perimeter Wells 43 8.5Survey Obligations 43 8.6Conduct of the Parties 43 ARTICLE 9 VALUATION OF CRUDE OIL 45 9.1Fair Market Value of Crude Oil 45 9.2Determination of Average Prices 47 9.3Annual Meeting 48 9.4Interim Royalty Calculations 49 9.5Derivative Contracts 49 49 ARTICLE 10 NATURAL GAS 10.1Non-Associated Gas Discovery 49 10.2Valuation of Royalty on Non-Associated Gas 49 10.3Associated Gas 50 ii ARTICLE 11 MARKETING AND DOMESTIC SUPPLY OBLIGATIONS 50 11.1Domestic Supply Obligation 50 11.2Price of Domestic Supply 50 11.3Marketing of Government’s Share of Crude Oil 50 ARTICLE 12 GAMBIAN RESOURCES AND CORPORATE SOCIAL RESPONSIBILITY 51 12.1Use of Domestic Goods and Services 51 12.2Corporate Social Responsibility 51 ARTICLE 13 EMPLOYMENT AND TRAINING 52 13.1Work Permits 52 13.2Employment of Gambian Citizens 52 13.3Expenditure on Training and Resources 52 ARTICLE 14 ASSETS AND INSURANCE 54 14.1Surrender of Assets after Term 54 14.2Disposal of Assets During Term 54 14.3Insurance 55 14.4Restoration 56 ARTICLE 15 IMPORT DUTIES 56 15.1Import Duty Exemptions 56 15.2Disposal of Imported Items 56 15.3Imports by Expatriate Employees 56 ARTICLE 16 FOREIGN EXCHANGE. 57 16.1Licensee’s Foreign Exchange Rights 57 16.2Expatriate Employee Foreign Exchange Rights 58 ARTICLE 17 FINANCIAL GUARANTEE 58 17.1Financial Guarantee Amounts 58 17.2Claims Under Financial Guarantee 59 ARTICLE 18 GOVERNMENT PARTICIPATION 59 18.1Participating Interest 59 18.2Exercise of Option to Acquire Participating Interest 59 18.3No Reimbursement of Past Expenses 60 18.4Liability for Future Development and Production Expenses 60 18.5Operating Agreement 60 18.6Ownership by National Oil Company of The Gambia 61 iii ARTICLE 19 RECORDS, REPORTS AND CONFIDENTIALITY 61 19.1Exploration Record Requirements 61 19.2Maps and Plans 62 19.3Production Reporting Requirements 63 19.4Development and Production Record Requirements 64 19.5Retention of Core and Cutting Samples 66 19.6Export of Samples 67 19.7Property and Assets Records 67 19.8Accounting and Tax Records and Reports 67 19.9Confidentiality 68 19.10Surrender of Records on Relinquishment 70 ARTICLE 20: AUDITS 71 20.1Accounting Procedure Audit Rights 71 ARTICLE 21: ASSIGNMENT 72 21.1No Assignment Without Consent 72 21.2Assignment Free of Transfer Fees 72 ARTICLE 22: MEASUREMENT OF PETROLEUM 72 22.1Measurement of and Title to Petroleum 72 22.2Changes in Measurement Methods 73 22.3Verification of Measurement Methods 73 22.4Consequences of Inaccurate Measurement Methods 73 22.5Pressure of Natural Gas 74 ARTICLE 23: DOMESTIC UNITIZATION AND JOINT DEVELOPMENT 74 23.1Domestic Unitization Order 74 23.2Joint Development of Infrastructure 77 ARTICLE 24: DIRECTIONS REGARDING PETROLEUM RESERVOIR ACROSS BOUNDARIES 78 24.1Cross-Border Unitization 78 24.2Observation of Cross-Border Unitization Scheme 78 24.3Amendments to Domestic Unitization Scheme 78 ARTICLE 25: APPLICABLE LAW 78 25.1Governing Law 78 ARTICLE 26: SURRENDER AND TERMINATION 79 26.1Surrender of Rights 79 26.2Termination 79 26.3Notice of Termination 80 26.4Cure Rights 80 26.5Consequences of Surrender or Termination or Expiry of Term 81 ARTICLE 27: FORCE MAJEURE 81 27.1Relief for Force Majeure 81 27.2Definition of Force Majeure 81 27.3Exclusions from Force Majeure 82 27.4Notice of Force Majeure 83 27.5Mitigation 83 27.6Extension of Term for Force Majeure 83 iv ARTICLE 28: ARBITRATION 84 28.1Amicable Settlement Efforts 84 28.2Notification 84 28.3Arbitration 84 28.4Arbitration Rules 84 28.5Law Governing the Arbitration 85 28.6Number of Arbitrators 85 28.7Method of Appointment of the Arbitrators 85 28.8Consolidation 86 28.9Place of Arbitration 86 28.10Language 87 28.11Entry of Judgment 87 28.12Service 87 28.13Conservatory and Provisional Measures 87 28.14Expert Determination 89 28.15Waiver of Sovereign Immunity 89 28.16Government’s Dispute Resolution Financing Option 90 28.17Confidentiality of Dispute Resolution Proceedings 91 ARTICLE 29:
